DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 39-42 in the reply filed on 25 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 June 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (JP 2016-079477A, previously cited).
Claim 39: Takayama teaches a steel sheet having a composition (in mass%) of: 0.13-0.36% C, 0.05-1.0% Si, 0.10-2.00% Mn, ≤0.020% P, ≤0.005% S, ≤0.10% Al, ≤0.005% N, ≤0.1% Mo, 0.005-0.030% Nb, 0.005-0.05% Ti, 0.0003-0.0030% B, 0.05-2.0% Cr, ≤0.05% V, ≤0.1% Ni, and the balance Fe and inevitable impurities (p. 4-5).  The content of each of these elements overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Takayama further teaches that the microstructure includes an area ratio (i.e. a surface fraction) of 90% or more of bainite and island martensite phase (i.e. Martensite Austenite constituent, MA, which may contain retained austenite and martensite; i.e. the claimed M/A), and where the total of MA and further martensite phase is 10-50% (p. 5), which overlaps the claimed range for M/A compounds.  See MPEP § 2144.05.  The area ratio of bainite is considered to be about 40-80% (calculated as 90% minus 10-50%), which overlaps the claimed range.  See MPEP § 
While not teaching a singular example of the instantly claimed hot rolled steel part, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known composition and microstructure known to afford hot rolled steel parts, and one would have had a reasonable expectation of success.
Claim 40: The steel sheet taught by Takayama has an overlapping composition and method of manufacture as outlined above and therefore is considered to have the claimed material properties of yield strength, tensile strength, and elongation because a substantially identical material that has been produced in a substantially identical manner is considered to have substantially identical properties absent an objective showing.  See MPEP § 2112.01.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (JP 2016-079477A, previously cited) as applied to claim 39 above, and further in view of Nakano et al. (JP 2002-097547A, previously cited).
Claim 41: The teachings of Takayama regarding claim 41 are outlined above.  Takayama teaches a steel sheet with the claimed composition and microstructure, but does not teach the steel material being a bar or wire.
In a related field of endeavor, Nakano teaches a spring steel wire with a similar composition in that is has 0.05-0.20 mass% C, 0.35-1.5% Si, 1.00-3.00% Mn, 0.005-0.080% Al, 0.003-0.015% N, ≤1.0% Mo, 0.01-0.10% Nb, 0.02-0.06% Ti, 0.0005-0.0050% B, 0.10-1.50% Cr, 0.05-0.30% V, and ≤1.0% Ni (paragraphs 0012-0019), and a balance being Fe and unavoidable impurities (paragraph 0009).  Nakano is silent regarding the presence of P and S, and so is considered to teach where these elements are substantially 0%.  The ranges of each element overlap the claimed ranges and overlaps the ranges taught by Takayama.  See MPEP § 2144.05.  Nakano teaches that the so described wire rod (i.e. a solid bar) may be subjected to wire drawing (paragraph 0011), which renders as obvious to one of ordinary skill in the art that the composition may be used to form a rod or wire.  Nakano does not disclose a specific diameter for the rod (i.e. solid bar); however, the claimed range is considered to be a matter of size or proportion and does not patentably distinguish the claimed steel part from the prior art.  See MPEP § 2144.04(IV)(A).
As Takayama and Nakano both teach an overlapping composition for steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Takayama to include where the steel may be a rod or wire as taught by Nakano as this is considered to be a conventionally known form for the steel composition, and one would have had a reasonable expectation of success.
Claim 42: Nakano teaches where the wire rod may be subjected to wire drawing (paragraph 0011) and example wires have a diameter of 7 mm and 9 mm (paragraph 0029; Table 2), which overlaps the claimed range.  It is noted that other diameters would be considered obvious to one of ordinary skill in the art as the claimed range is considered to be a matter of size or proportion and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuda et al. (US PGPub. No. 2014/0242416) teaches an overlapping composition and microstructure, a tensile strength of ≥780 MPa, and TSxEL≥27000 MPa%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784